DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al. (US 2018/0175185, hereinafter CHANG) in view of COPPENS et al. US 2019/0252509, hereinafter COPPENS) and further in view of Lee et al. (US 2014/0094023, hereinafter Lee).
	With respect to claim 1, CHANG discloses a manufacturing method of a high electron mobility transistor (Para 0022; HEMTs), comprising:
providing an epitaxial stacked structure (fig.4A; buffer layer  may be formed by epitaxial process), wherein the epitaxial stacked structure comprises a semiconductor 
CHANG does not explicitly disclose that the annealing is performed on the barrier layer after forming the source and the drain.
In an analogous art, COPPENS discloses that the annealing is performed on the barrier layer after forming the source and the drain (para 0034 and claim 24; annealing the first layer after forming source and drain, wherein the first layer is barrier layer). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify CHANG’s method by adding COPPENS’s disclosure in order to provide ohmic contacts between source and drain and the barrier layer.
CHANG does not explicitly disclose that the annealing process is a microwave annealing process, wherein conditions for the microwave annealing process comprise: a power of the microwave annealing process is between 2.7kW and 2.9kW, a frequency between 5.8 10 GHz and 6.2 GHz, and a time between 150 seconds and 250 seconds.

Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify CHANG’s method by adding Lee’s disclosure in order to manufacture an ultra-thin and low resistance semiconductor layer.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CHANG/COPPENS/Lee and further in view of Shrotri (US 2014/0199822, hereinafter Shortri).
With respect to claim 3, CHANG/COPPENS/Lee discloses the manufacturing method of claim 1.
CHANG/COPPENS/Lee does not explicitly disclose wherein an atmosphere of the microwave annealing process is nitrogen (N2).
In an analogous art, Shrotri discloses wherein an atmosphere of the microwave annealing process is nitrogen (N2) (Para 0027; nitrogen atmosphere).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify CHANG/COPPENS/Lee’s method by adding Shrotri’s disclosure in order to improve electrical properties of a semiconductor device by avoiding energetic inefficiencies, structural deformations, and undesired material diffusion.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CHANG/COPPENS/ Lee and further in view of YAMAZAKI (US 2016/0284823, hereinafter YAMAZAKI). 
With respect to claim 4, CHANG/COPPENS/Lee discloses the manufacturing method of claim 1.
CHANG/COPPENS/Lee does not explicitly disclose wherein a root mean square roughness (RMS) of the source and the drain is between 4.56 nm and 6.79 nm.
In an analogous art, YAMAZAKI discloses wherein a root mean square roughness (RMS) of the source and the drain is between 4.56 nm and 6.79 nm (Para 0147).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify CHANG/COPPENS/Lee’s method by adding YAMAZAKI’s disclosure in order to increase the on-state current of the transistor.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CHANG/COPPENS/Lee in view of Okita et al. (US 2010/0224911, hereinafter Okita) and further in view of Yuan et al. (US 2015/0255547, hereinafter Yuan).
With respect to claim 5, CHANG/COPPENS/Lee discloses the manufacturing method of claim 1.
CHANG/COPPENS/Lee does not explicitly disclose wherein when a voltage applied to the drain is 10 V, a leakage current of the high electron mobility transistor is 9.28x10"4 mA/mm or less.
In an analogous art, Okita discloses wherein when a voltage applied to the drain is 10 V (Para 0050; 10V).Therefore, it would have been obvious to one of ordinary 
CHANG/COPPENS/Lee/Okita does not explicitly disclose a leakage current of the high electron mobility transistor is 9.28x10"4 mA/mm or less.
In an analogous art, Yuan discloses a leakage current of the high electron mobility transistor is 9.28x10"4 mA/mm or less (Para 0096; leakage current about 10 nA/mm is less that 9.28x10"4 mA/mm) .
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify CHANG/COPPENS/Lee/Okita’s method by adding Yuan’s disclosure in order to improve performance of a transistor by reducing current leakage.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CHANG/COPPENS/ Lee and further in view of Hayafuji et al. (US 6,037,242, hereinafter Hayafuji).
With respect to claim 6, CHANG/COPPENS/ Lee discloses the manufacturing method of claim 1.
CHANG/COPPENS/ Lee does not explicitly disclose wherein the high electron mobility transistor has a current reduction rate of 10% or less due to current collapse.
In an analogous art, Hayafuji discloses wherein the high electron mobility transistor has a current reduction rate of 10% or less due to current collapse (Col. 7; lines 10-15).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CHANG/COPPENS/ Lee in view of Sheppard et al. (US 2011/0057232, hereinafter Sheppard) .
With respect to claim 7, CHANG/COPPENS/Lee discloses the manufacturing method of claim 1.
CHANG/COPPENS/Lee does not explicitly disclose wherein a contact resistance of the high electron mobility transistor is between 4.02 x 10"5 Q/cm2 and 5.32 x 10"5 Q/cm2.
In an analogous art, Sheppard discloses wherein a contact resistance of the high electron mobility transistor is between 4.02 x 10"5 Q/cm2 and 5.32 x 10"5 Q/cm2 (Para 0075 and 0087).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify CHANG/COPPENS/Lee’s method by adding Sheppard’s disclosure in order to improve the performance of the transistor.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CHANG/COPPENS/Shrotri and further in view of Sugawara (US 6,538,265, hereinafter Sugawara).
With respect to claim 8, CHANG/COPPENS/Shrotri discloses the manufacturing method of claim 1.
CHANG discloses a thickness of the barrier layer is between 8 nm and 10 nm (Para 0009; merely having a specific thickness of a layer is not critical).
CHANG/COPPENS/Lee does not explicitly disclose an indium content of the barrier layer after the microwave annealing process is between 0.17% and 0.18%.
In an analogous art, Sugawara discloses an indium content of the barrier layer after the microwave annealing process is between 0.17% and 0.18%. (Col. 6; lines 30-35; after annealing InAlN layer there are Indium contents, merely having a specific percentage is not critical).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify CHANG/COPPENS/Lee’s method by adding Sugawara’s disclosure in order to improve the stabilization of the layer. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CHANG/COPPENS/Lee and further in view of MORVAN (US 2017/0229550, hereinafter MORVAN).
With respect to claim 9, CHANG/COPPENS/Lee discloses the manufacturing method of claim 1.
CHANG/COPPENS/Lee does not explicitly disclose that wherein a material of the intermediate layer is AIN, and a thickness of the intermediate layer is between 0.5 nm and 2 nm.

Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify CHANG/COPPENS/Lee’s method by adding MORVAN’s disclosure in order to mitigate bowing and cracking of the substrate and improve the breakdown voltage of the device.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CHANG/COPPENS/Lee, further in view of Kuraoka et al (US 2010/0051961, hereinafter Kuraoka).
	With respect to claim 11, CHANG discloses a manufacturing method of a high electron mobility transistor (Para 0022; HEMTs), comprising:
providing an epitaxial stacked structure (fig.4A; buffer layer  may be formed by epitaxial process), wherein the epitaxial stacked structure comprises a semiconductor substrate (112), a buffer layer (114) formed on the semiconductor substrate , a channel layer (120) formed on the buffer layer, an intermediate layer formed on the channel layer (Para 0025; an intermediate layer may be formed between the channel layer and a barrier layer), and a barrier layer (130) formed on the intermediate layer; forming a source (S) and a drain (D) on the barrier layer; wherein a material of the barrier layer is InAlN (Para 0025; Aluminum Indium nitride); and forming a gate (250) on the barrier layer between the source and the drain (fig. 4A). Performing an annealing process (Para 0032; annealing process), wherein condition for the annealing process comprises: 
CHANG does not explicitly disclose that the annealing is performed on the barrier layer after forming the source and the drain.
In an analogous art, COPPENS discloses that the annealing is performed on the barrier layer after forming the source and the drain (para 0034 and claim 24; annealing the first layer after forming source and drain, wherein the first layer is barrier layer). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify CHANG’s method by adding COPPENS’s disclosure in order to provide ohmic contacts between source and drain and the barrier layer.
CHANG does not explicitly disclose that the annealing process is a microwave annealing process, wherein conditions for the microwave annealing process comprise: a power of the microwave annealing process is between 2.7kW and 2.9kW, a frequency between 5.8 10 GHz and 6.2 GHz, and a time between 150 seconds and 250 seconds.
In an analogous art, Lee discloses that the annealing process is a microwave annealing process, wherein conditions for the microwave annealing process comprise: a power of the microwave annealing process is between 2.7kW and 2.9kW (para 0014; power between 1000W and 2800W), a frequency between 5.8 10 GHz and 6.2 GHz (para 0011; frequency between 900MHZ to 150GHZ), and a time between 150 seconds and 250 seconds (para 0011; time period between 60 seconds and 600 seconds).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify CHANG’s method by adding Lee’s disclosure in order to manufacture an ultra-thin and low resistance semiconductor layer.
 wherein a root mean square roughness (RMS) of the source and the drain is between 4.56 nm and 6.79 nm.
In analogous art, Kuraoka discloses wherein a root mean square roughness (RMS) of the source and the drain is between 4.56 nm and 6.79 nm (Para 0071).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Chang/Coppen/Lee’s disclosed invention and get RMS roughness to achieve excellent device characteristics having optimal drain density.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CHANG/COPPENS/Lee, further in view of He et al (US 9,385,001, hereinafter He) .
	With respect to claim 12, CHANG discloses a manufacturing method of a high electron mobility transistor (Para 0022; HEMTs), comprising:
providing an epitaxial stacked structure (fig.4A; buffer layer  may be formed by epitaxial process), wherein the epitaxial stacked structure comprises a semiconductor substrate (112), a buffer layer (114) formed on the semiconductor substrate , a channel layer (120) formed on the buffer layer, an intermediate layer formed on the channel layer (Para 0025; an intermediate layer may be formed between the channel layer and a barrier layer), and a barrier layer (130) formed on the intermediate layer; forming a source (S) and a drain (D) on the barrier layer; wherein a material of the barrier layer is InAlN (Para 0025; Aluminum Indium nitride); and forming a gate (250) on the barrier layer between the source and the drain (fig. 4A). Performing an annealing process (Para 0032; annealing process), wherein condition for the annealing process comprises: 
CHANG does not explicitly disclose that the annealing is performed on the barrier layer after forming the source and the drain.
In an analogous art, COPPENS discloses that the annealing is performed on the barrier layer after forming the source and the drain (para 0034 and claim 24; annealing the first layer after forming source and drain, wherein the first layer is barrier layer). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify CHANG’s method by adding COPPENS’s disclosure in order to provide ohmic contacts between source and drain and the barrier layer.
CHANG does not explicitly disclose that the annealing process is a microwave annealing process, wherein conditions for the microwave annealing process comprise: a power of the microwave annealing process is between 2.7kW and 2.9kW, a frequency between 5.8 10 GHz and 6.2 GHz, and a time between 150 seconds and 250 seconds.
In an analogous art, Lee discloses that the annealing process is a microwave annealing process, wherein conditions for the microwave annealing process comprise: a power of the microwave annealing process is between 2.7kW and 2.9kW (para 0014; power between 1000W and 2800W), a frequency between 5.8 10 GHz and 6.2 GHz (para 0011; frequency between 900MHZ to 150GHZ), and a time between 150 seconds and 250 seconds (para 0011; time period between 60 seconds and 600 seconds).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify CHANG’s method by adding Lee’s disclosure in order to manufacture an ultra-thin and low resistance semiconductor layer.
 wherein a contact resistance of the high electron mobility transistor is between 4.02 x 10‘5 Q-cm2 and 5.32 x 10"5 £2-cm2.
In an analogous art, He discloses that a contact resistance of the high electron mobility transistor is between 4.02 x 10‘5 Q-cm2 and 5.32 x 10"5 £2-cm2 (Col 8, lines 50-55).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to have desired contact resistance to achieve optimal current conductivity.
Response to Arguments
Applicant argues as follows:

    PNG
    media_image1.png
    679
    855
    media_image1.png
    Greyscale

Examine respectfully disagree and submits the following:
The ternary compound of the III-V compounds include: GaNP, GaNAs, GaNSb, GaPAs, GaPSb, AlNP, AlNAs, AlNSb, AlIPAs, AlPSb, InNP, InNAs, InNSb, InPAs, InPSb, InGaAs, InGaSb, AlInN, AlInP, AlInAs and AlInSb. 
As stated in MPEP:  B.Simple Substitution of One Known Element for Another To Obtain Predictable Results To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
Examiner acknowledge the fact that Lee does not disclose the ‘AlInN’ as claimed, however, mere substituting one well known ternary compound of III-V with another is mere substitute with predictable results (such as tuning the amount of forbidden gaps to broaden the semiconductor device usage) and hence make the claim unpatentable.
Therefore, rejection of the claims above is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816